DETAILED ACTION
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Nayyer Siddiqi on March 10, 2022.

The application has been amended as follows: 
Claims 1-6, 8 and 9 have been canceled.

Rejoinder
Claims 10-14 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(b), claims 15-20, directed to the process of making or using the allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104. 
Because a claimed invention previously withdrawn from consideration under 37 CFR 1.142 has been rejoined, the restriction requirement between claims 10-14 and claims 15-20 as set forth in the Office action mailed on 5/26/2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The Applicant’s claim amendment (received 12/13/2021) overcomes the previous rejections. In particular, the Examiner notes that the prior art of Lev (US 2004/0048711, cited in the grounds for rejection in the office action sent 10/01/2021) teaches away from the added limitation of at least a portion of the second material not overlapping with the first material. Lev teaches coating the entire outer circumference of the gear (at which the gear teeth are located) with both the first and second materials. Coating only a portion of each gear tooth with the second material such that there is a portion of the second material not overlapping with the first material in the device of Lev would require an extensively different and more complicated process to manufacture that device. Therefore, there is no teaching, suggestion or motivation in the prior art to modify the device of Lev to have the missing claim limitations without the use of impermissible hindsight.
Another close piece of prior art is White (US 2017/0261087, cited in Notice of References Cited sent 10/01/2021). White discloses a composite gear (Fig. 7) having a base material (754) forming a gear body and at least one gear tooth (Fig. 6) extending from the gear body, a first material (752) covering a  first area of the gear tooth and a second material (750) covering a second area of the gear tooth, the first and second areas covering the gear tooth, wherein at least a portion of the second material does not overlap the first material (Fig. 7), and also discloses the first material having a first shape having a substantially straight edge on the gear tooth, but does not disclose and teaches away from the second material defines a second shape having a wavy edge on the gear tooth. As can be seen in Fig. 7, while .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY T PRATHER whose telephone number is (571)270-5412. The examiner can normally be reached Monday-Thursday 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bill Kelleher can be reached on (571) 272-7753. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/GREGORY T PRATHER/Examiner, Art Unit 3658      

/VICTOR L MACARTHUR/Primary Examiner, Art Unit 3658